I respectfully dissent.
 {¶ 23} The majority concludes ". . . the officer [public safety vehicle] did not have a red and blue light. The officer had a red light and a blue light." Maj. Op. at para. 19. I believe this analysis is overly semantical and represents a distinction without a difference.
 {¶ 24} Criminal statutes are to be strictly construed against the State. When so doing, I conclude R.C. 4511.213(A) does not require a driver to change lanes when approaching a stationary public safety vehicle displaying a flashing, oscillating or rotating combination red and blue light. The legislature went to great lengths to specifically describe eight different lighting situations which trigger compliance with the statute. Neither a combination of red and blue lights nor a combination of a red light and a blue light is included within those eight situations. Whether by legislative design or oversight, unless and until the legislature addresses this omission, I find no violation of the statute under this circumstance.